Exhibit 10.1

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of August 9, 2017
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation
(“Bank”), and PLx Pharma Inc., a Delaware corporation and PLX OPCO INC., a
Delaware corporation (each a “Co-Borrower” and collectively “Co-Borrowers”),
provides the terms on which Bank shall lend to Co-Borrowers and Co-Borrowers
shall repay Bank. The parties agree as follows:

 

1           ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

2           LOAN AND TERMS OF PAYMENT

 

2.1        Promise to Pay. Co-Borrowers hereby unconditionally promise to pay
Bank the outstanding principal amount of all Credit Extensions and accrued and
unpaid interest thereon as and when due in accordance with this Agreement.

 

2.1.1     Term Loans.

 

(a)         Availability. On the Effective Date, subject to the terms and
conditions of this Agreement, Bank shall make one (1) term loan available to
Borrower in the amount of Seven Million Five Hundred Thousand Dollars
($7,500,000.00) (the “Term A Loan”). Thereafter, subject to the terms and
conditions of this Agreement, during the Draw Period, Borrower may request and
Bank shall make one (1) term loan available to Borrower in the amount of Seven
Million Five Hundred Thousand Dollars ($7,500,000.00) (the “Term B Loan” and,
together with the Term A Loan, the “Term Loans”).

 

(b)         Repayment. The Term Loans shall be “interest only” during the
Interest-Only Period, with interest due and payable on the first day of each
month. Beginning on the Amortization Start Date, and continuing on the first day
of each month thereafter, Borrower shall repay the Term Loans in (i) twenty-four
(24) equal monthly installments of principal, plus (ii) monthly payments of
accrued interest (the “Term Loan Payment”). Borrower’s final Term Loan Payment,
due on the Term Loan Maturity Date, shall include all outstanding principal and
accrued and unpaid interest under the Term Loans. Once repaid, the Term Loans
may not be reborrowed.

 

(c)          Prepayment.

 

(i)        Voluntary. Borrower shall have the option to prepay all, but not less
than all of the Term Loans advanced by Bank under this Agreement, provided
Borrower (a) delivers written notice to Bank of its election to prepay the Term
Loans at least seven (7) days prior to such prepayment and (b) pays, on the date
of such prepayment, (i) all outstanding principal, plus accrued and unpaid
interest thereon, (ii) the Final Payment, (iii) the Unused Fee, (iv) the
Prepayment Fee and (v) all other sums, if any, that shall have become due and
payable hereunder in connection with the Term Loans.

 

(ii)       Involuntary. If the Term Loans are accelerated during the continuance
of an Event of Default, Borrower shall immediately pay to Bank an amount equal
to the sum of (a) all outstanding principal, plus accrued and unpaid interest
with respect to the Term Loans, (b) the Final Payment, (c) the Unused Fee, (d)
the Prepayment Fee and (e) all other sums, if any, that shall have become due
and payable hereunder in connection with the Term Loans.

 

 

--------------------------------------------------------------------------------

 

 

2.2         Intentionally Omitted.

 

2.3         Payment of Interest on the Credit Extensions.

 

(a)     Interest Rate. Subject to Section 2.3(b), the principal amount
outstanding under the Term Loans shall accrue interest at a floating per annum
rate equal to four percentage points (4.00%) above the Prime Rate, which
interest shall be payable monthly.

 

(b)     Default Rate. Immediately upon the occurrence and during the continuance
of an Event of Default, Obligations shall bear interest at a rate per annum
which is five percentage points (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”). Fees and expenses which are required to
be paid by Co-Borrowers pursuant to the Loan Documents (including, without
limitation, Bank Expenses) but are not paid when due shall bear interest until
paid at a rate equal to the highest rate applicable to the Obligations. Payment
or acceptance of the increased interest rate provided in this Section 2.3(b) is
not a permitted alternative to timely payment and shall not constitute a waiver
of any Event of Default or otherwise prejudice or limit any rights or remedies
of Bank.

 

(c)     Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.

 

(d)     Payment; Interest Computation. Interest is payable monthly on the first
calendar day of each month and shall be computed on the basis of a 360-day year
for the actual number of days elapsed. In computing interest, (i) all payments
received after 12:00 p.m. Pacific time on any day shall be deemed received at
the opening of business on the next Business Day, and (ii) the date of the
making of any Credit Extension shall be included and the date of payment shall
be excluded; provided, however, that if any Credit Extension is repaid on the
same day on which it is made, such day shall be included in computing interest
on such Credit Extension.

 

2.4         Fees. Co-Borrowers shall pay to Bank:

 

(a)     Prepayment Fee. The Prepayment Fee, if and when due hereunder pursuant
to the terms of Section 2.1.1(c);

 

(b)     Final Payment. The Final Payment, when due hereunder;

 

(c)     Unused Fee. The Unused Fee, if and when due hereunder; and

 

(d)     Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees
and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due (or, if no stated due date, upon
demand by Bank), provided, however, that Bank hereby acknowledges receipt of a
good faith deposit from Borrower in the amount of Fifty Thousand Dollars
($50,000), which shall be applied to Bank Expenses incurred through and
including the Effective Date on the Effective Date, with any remainder to be
returned to Borrower on such date.

 

(e)     Fees Fully Earned. Unless otherwise provided in this Agreement or in a
separate writing by Bank, Co-Borrowers shall not be entitled to any credit,
rebate, or repayment of any fees earned by Bank pursuant to this Agreement
notwithstanding any termination of this Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder. Bank may
deduct amounts owing by Co-Borrowers under the clauses of this Section 2.4
pursuant to the terms of Section 2.5(c) from the Designated Deposit Account (or,
if funds are insufficient or if an Event of Default has occurred and is
continuing, from any other account of Borrower maintained with Bank). Bank shall
provide Co-Borrowers written notice of deductions made from the Designated
Deposit Account pursuant to the terms of the clauses of this Section 2.4.

 

2.5         Payments; Application of Payments; Debit of Accounts.

 

(a)     All payments (including prepayments) to be made by Co-Borrowers under
any Loan Document shall be made in immediately available funds in Dollars,
without setoff or counterclaim, before 12:00 p.m. Pacific time on the date when
due. Payments of principal and/or interest received after 12:00 p.m. Pacific
time are considered received at the opening of business on the next Business
Day. When a payment is due on a day that is not a Business Day, the payment
shall be due the next Business Day, and additional fees or interest, as
applicable, shall continue to accrue until paid.

 

-2-

--------------------------------------------------------------------------------

 

 

(b)     Subject to the terms of Section 9.4, Bank has the exclusive right to
determine the order and manner in which all payments with respect to the
Obligations may be applied. Co-Borrowers shall have no right to specify the
order or the accounts to which Bank shall allocate or apply any payments
required to be made by Co-Borrowers to Bank or otherwise received by Bank under
this Agreement when any such allocation or application is not specified
elsewhere in this Agreement.

 

(c)     Bank may debit the Designated Deposit Account, or, if funds are
insufficient, or if an Event of Default has occurred and is continuing, from any
of Co-Borrowers’ deposit accounts for principal and interest payments or any
other amounts Co-Borrowers owe Bank when due. These debits shall not constitute
a set-off.

 

2.6         Withholding. Payments received by Bank from Co-Borrowers under this
Agreement will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, duties, deductions, withholdings,
assessments, fees or other charges imposed by any Governmental Authority
(including any interest, additions to tax or penalties applicable thereto).
Specifically, however, if at any time any Governmental Authority, applicable
law, regulation or international agreement requires Co-Borrowers to make any
withholding or deduction from any such payment or other sum payable hereunder to
Bank, Co-Borrowers hereby covenant and agree that the amount due from
Co-Borrowers with respect to such payment or other sum payable hereunder will be
increased to the extent necessary to ensure that, after the making of such
required withholding or deduction, Bank receives a net sum equal to the sum
which it would have received had no withholding or deduction been required, and
Co-Borrowers shall pay the full amount withheld or deducted to the relevant
Governmental Authority. Co-Borrowers will, upon request, furnish Bank with proof
reasonably satisfactory to Bank indicating that Co-Borrowers have made such
withholding payment; provided, however, that Co-Borrowers need not make any
withholding payment if the amount or validity of such withholding payment is
contested in good faith by appropriate and timely proceedings and as to which
payment in full is bonded or reserved against by Co-Borrowers. The agreements
and obligations of Co-Borrowers contained in this Section 2.6 shall survive the
termination of this Agreement.

 

3            CONDITIONS OF LOANS

 

3.1        Conditions Precedent to Initial Credit Extension. Bank’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, such
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate, including, without limitation:

 

(a)     duly executed original signatures to the Loan Documents;

 

(b)     duly executed original signatures to Warrants to Purchase Stock
delivered from Borrower to each of Bank and Life Science Loans II, LLC on the
Effective Date;

 

(c)     each Co-Borrower’s Operating Documents and long-form good standing
certificates of each Co-Borrower and its Subsidiaries certified by the Secretary
of State (or equivalent agency) of such Co-Borrower and such Subsidiaries’
jurisdiction of organization or formation and each jurisdiction in which such
Co-Borrower and each Subsidiary is qualified to conduct business, each as of a
date no earlier than thirty (30) days prior to the Effective Date;

 

(d)     duly executed original signatures to the completed Borrowing Resolutions
for each Co-Borrower;

 

-3-

--------------------------------------------------------------------------------

 

 

(e)     certified copies, dated as of a recent date, of financing statement
searches, as Bank may request, accompanied by written evidence (including any
UCC termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

 

(f)     the Perfection Certificates of Co-Borrowers, together with the duly
executed original signatures thereto;

 

(g)     a landlord’s consent in favor of Bank for 8282 El Rio, Suite 130,
Houston, TX 77054 by the landlord thereof, together with the duly executed
signatures thereto;

 

(h)     a bailee’s waiver in favor of Bank for 202 Precision Rd., Horsham PA
19044, by the bailee thereof, together with the duly executed signatures
thereto;

 

(i)     evidence satisfactory to Bank that the insurance policies and
endorsements required by Section 6.5 hereof are in full force and effect,
together with appropriate evidence showing lender loss payable and/or additional
insured clauses or endorsements in favor of Bank; and

 

(j)     payment of the fees and Bank Expenses then due as specified in
Section 2.4 hereof.

 

3.2         Conditions Precedent to all Credit Extensions. Bank’s obligations to
make each Credit Extension, including the initial Credit Extension, is subject
to the following conditions precedent:

 

(a)     timely receipt of an executed Payment/Advance Form;

 

(b)     on the date of the Term Loan B Advance, duly executed original
signatures to Warrants to Purchase Stock (in form and substance substantially
consistent with the Warrants delivered from Borrower to each of Bank and Life
Science Loans II, LLC on the Effective Date) issued by Borrower to each of Bank
and Life Science Loans II, LLC;

 

(c)     the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the
Payment/Advance Form and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Co-Borrowers’ representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

 

(d)     Bank determines in its good faith business discretion that there has not
been a Material Adverse Change.

 

3.3         Post-Closing Condition. No later than sixty (60) days after the
Effective Date, Borrower shall have delivered to Bank either (i) evidence,
satisfactory to Bank in its sole but reasonable discretion, that all Collateral
held at Borrower’s temporary Indiana storage location has been moved to a
location covered by either a landlord’s consent or bailee’s waiver in favor of
Bank or (ii) a bailee’s waiver in favor of Bank for Borrower’s temporary Indiana
storage location together with the duly executed original signatures thereto.

 

3.4         Covenant to Deliver. Co-Borrowers agree to deliver to Bank each item
required to be delivered to Bank under this Agreement as a condition precedent
to any Credit Extension. Co-Borrowers expressly agree that a Credit Extension
made prior to the receipt by Bank of any such item shall not constitute a waiver
by Bank of Co-Borrowers’ obligation to deliver such item, and the making of any
Credit Extension in the absence of a required item shall be in Bank’s sole
discretion.

 

-4-

--------------------------------------------------------------------------------

 

 

3.5        Procedures for Borrowing. Subject to the prior satisfaction of all
other applicable conditions to the making of the Term Loans set forth in this
Agreement, Co-Borrowers shall deliver to Bank by electronic mail or facsimile a
completed Payment/Advance Form executed by a Responsible Officer or his or her
designee to request any Term Loan.

 

4            CREATION OF SECURITY INTERESt.

 

4.1        Grant of Security Interest. Co-Borrowers hereby grant Bank, to secure
the payment and performance in full of all of the Obligations (other than
inchoate indemnity obligations), a continuing security interest in, and pledges
to Bank, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof.

 

Each Co-Borrower acknowledges that it previously has entered, and/or may in the
future enter, into Bank Services Agreements with Bank. Regardless of the terms
of any Bank Services Agreement, Co-Borrowers agree that any amounts Co-Borrowers
owe Bank thereunder shall be deemed to be Obligations hereunder and that it is
the intent of Co-Borrowers and Bank to have all such Obligations secured by the
first priority perfected security interest in the Collateral granted herein
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien in this Agreement).

 

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Co-Borrowers, promptly release its Liens in the Collateral and all rights
therein shall revert to Co-Borrowers, and Bank shall deliver to Borrower written
evidence of the termination of such liens and other documents reasonably
necessary to terminate such liens. In the event (x) all Obligations (other than
inchoate indemnity obligations), except for Bank Services, are satisfied in
full, and (y) this Agreement is terminated, Bank shall terminate the security
interest granted herein upon Co-Borrowers providing cash collateral acceptable
to Bank in its good faith business judgment for Bank Services, if any. In the
event such Bank Services consist of outstanding Letters of Credit, Co-Borrowers
shall provide to Bank cash collateral in an amount equal to (x) if such Letters
of Credit are denominated in Dollars, then at least one hundred five percent
(105.0%); and (y) if such Letters of Credit are denominated in a Foreign
Currency, then at least one hundred ten percent (110.0%), of the Dollar
Equivalent of the face amount of all such Letters of Credit plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its business judgment), to secure all of the Obligations relating to
such Letters of Credit.

 

4.2        Priority of Security Interest. Co-Borrowers represent, warrant, and
covenant that the security interest granted herein is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that are permitted pursuant to the terms of
this Agreement to have superior priority to Bank’s Lien under this Agreement).
If any Co-Borrower acquires a commercial tort claim that is reasonably likely to
exceed Ten Thousand Dollars ($10,000), such Co-Borrower shall promptly notify
Bank in a writing signed by Co-Borrower of the general details thereof and grant
to Bank in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to Bank.

 

4.3        Authorization to File Financing Statements. Co-Borrowers hereby
authorize Bank to file financing statements covering the Collateral, without
notice to Co-Borrowers, with all appropriate jurisdictions to perfect or protect
Bank’s interest or rights hereunder, including a notice that any disposition of
the Collateral in contravention of the terms of this Agreement, by Co-Borrowers
or any other Person, shall be deemed to violate the rights of Bank under the
Code. Such financing statements may indicate the Collateral as “all personal
property assets of the Debtor” or words of similar effect, or as being of an
equal or lesser scope, or with greater detail, all in Bank’s discretion.

 

-5-

--------------------------------------------------------------------------------

 

 

5         REPRESENTATIONS AND WARRANTIES

 

Each Co-Borrower represents and warrants as follows:

 

5.1     Due Organization, Authorization; Power and Authority. Co-Borrower is
duly existing and in good standing as a Registered Organization in its
jurisdiction of formation and is qualified and licensed to do business and is in
good standing in any other jurisdiction in which the conduct of its business or
its ownership of property requires that it be qualified except where the failure
to do so could not reasonably be expected to have a material adverse effect on
Co-Borrower’s business. In connection with this Agreement, Co-Borrower has
delivered to Bank a completed certificate signed by Co-Borrower, entitled
“Perfection Certificate”. Co-Borrower represents and warrants to Bank that
(a) Co-Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; (b) Co-Borrower is an organization
of the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) the Perfection Certificate accurately sets forth Co-Borrower’s
organizational identification number or accurately states that Co-Borrower has
none; (d) the Perfection Certificate accurately sets forth Co-Borrower’s place
of business, or, if more than one, its chief executive office as well as
Co-Borrower’s mailing addresses (if different than their chief executive
office); (e) Co-Borrower (and each of their predecessors) has not, in the past
five (5) years, changed its jurisdiction of formation, organizational structure
or type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to
Co-Borrower and each of its Subsidiaries is accurate and complete in all
material respects (it being understood and agreed that Co-Borrower may from time
to time update certain information in the Perfection Certificate after the
Effective Date to the extent permitted by one or more specific provisions in
this Agreement). If Co-Borrower is not now a Registered Organization but later
becomes one, Co-Borrower shall promptly notify Bank of such occurrence and
provide Bank with Co-Borrower’s organizational identification number.

 

The execution, delivery and performance by Co-Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Co-Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Co-Borrower or any of its Subsidiaries or any of their property or assets
may be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) conflict with, contravene, constitute a default or
breach under, or result in or permit the termination or acceleration of, any
material agreement by which Co-Borrower is bound. Co-Borrower is not in default
under any agreement to which it is a party or by which it is bound in which the
default could reasonably be expected to have a material adverse effect on
Co-Borrower’s business.

 

5.2     Collateral. Co-Borrower has good title to, rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.
Co-Borrower has no Collateral Accounts at or with any bank or financial
institution other than Bank or Bank’s Affiliates except for the Collateral
Accounts described in the Perfection Certificate delivered to Bank in connection
herewith and which Co-Borrower has taken such actions as are necessary to give
Bank a perfected security interest therein, if required pursuant to the term of
Section 6.6(b). The Accounts are bona fide, existing obligations of the Account
Debtors.

 

No Collateral valued in excess of One Hundred Thousand Dollars ($100,000) (other
than laptops and other portable electronic items) is in the possession of any
third party bailee (such as a warehouse) except as otherwise provided in the
Perfection Certificate or as permitted pursuant to Section 7.2. None of the
components of the Collateral valued in excess of $100,000 (other than laptops
and other portable electronic items) shall be maintained at locations other than
as provided in the Perfection Certificate or as permitted pursuant to Section
7.2.

 

Co-Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Co-Borrower and noted on the Perfection Certificate. Each Patent
which it owns or purports to own and which is material to Co-Borrower’s business
is, to the best of Co-Borrower’s knowledge, valid and enforceable, and no part
of the Intellectual Property which Co-Borrowers own or purport to own and which
is material to Co-Borrower’s business has been judged invalid or unenforceable,
in whole or in part. To the best of Co-Borrower’s knowledge, no claim has been
made in writing that any part of the Intellectual Property violates the rights
of any third party except to the extent such claim would not reasonably be
expected to have a material adverse effect on Co-Borrower’s business.

 

-6-

--------------------------------------------------------------------------------

 

 

Except as noted on the Perfection Certificate, Co-Borrower is not a party to,
nor is it bound by, any Restricted License.

 

5.3     Litigation. There are no actions or proceedings pending or, to the
knowledge of any Responsible Officer, threatened in writing by or against
Co-Borrower or any of its Subsidiaries involving more than, individually or in
the aggregate, Two Hundred Fifty Thousand Dollars ($250,000).

 

5.4     Financial Statements; Financial Condition. All consolidated financial
statements for Co-Borrower and any of its Subsidiaries delivered to Bank fairly
present in all material respects Co-Borrower’s consolidated financial condition
and Co-Borrower’s consolidated results of operations as of the dates thereof and
for the periods covered thereby. There has not been any material deterioration
in Co-Borrower’s consolidated financial condition since the date of the most
recent financial statements submitted to Bank.

 

5.5     Solvency. The fair salable value of Co-Borrower’s consolidated assets
(including goodwill minus disposition costs) exceeds the fair value of
Co-Borrower’s liabilities; Co-Borrower is not left with unreasonably small
capital after the transactions in this Agreement; and Co-Borrower is able to pay
its debts (including trade debts) as they mature.

 

5.6     Regulatory Compliance. Co-Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. Co-Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors). Co-Borrower (a) has complied in all
material respects with all Requirements of Law, and (b) has not violated any
Requirements of Law the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Co-Borrower’s or any of its
Subsidiaries’ properties or assets have been used by Co-Borrower or any
Subsidiary or, to the best of Co-Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Co-Borrower and each of its Subsidiaries has obtained
material all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all Government Authorities that are
necessary to continue their respective businesses as currently conducted, except
where failure to obtain or make such consents, declarations, filings or notices
would not reasonably be expected to result in a Material Adverse Change.

 

5.7     Subsidiaries; Investments. Co-Borrower does not own any stock,
partnership, or other ownership interest or other equity securities except for
Permitted Investments.

 

5.8     Tax Returns and Payments; Pension Contributions. Co-Borrower has timely
filed or have obtained extensions for filing all required tax returns and
reports, and Co-Borrower has timely paid or have obtained extensions for all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Co-Borrower except (a) to the extent such taxes are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted, so long as such reserve or other appropriate provision, if any, as
shall be required in conformity with GAAP shall have been made therefor, or (b)
if such taxes, assessments, deposits and contributions do not, individually or
in the aggregate, exceed Fifty Thousand Dollars ($50,000).

 

To the extent Co-Borrower defers payment of any contested taxes in excess of
Fifty Thousand Dollars ($50,000), Co-Borrower shall (i) notify Bank in writing
of the commencement of, and any material development in, the proceedings, and
(ii) post bonds or take any other steps required to prevent the governmental
authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien.” Co-Borrower is unaware of any
claims or adjustments proposed for any of Co-Borrower's prior tax years which
could result in additional taxes becoming due and payable by Co-Borrower in
excess of Fifty Thousand Dollars ($50,000). Co-Borrower has paid all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms, and Co-Borrower has not withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Co-Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other Governmental Authority.

 

-7-

--------------------------------------------------------------------------------

 

 

5.9       Use of Proceeds. Co-Borrower shall use the proceeds of the Credit
Extensions solely as working capital and to fund its general business
requirements and not for personal, family, household or agricultural purposes.

 

5.10     Full Disclosure. No written representation, warranty or other statement
of Co-Borrower in any certificate or written statement given to Bank, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Bank,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Co-Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

5.11     Definition of “Knowledge.” For purposes of the Loan Documents, whenever
a representation or warranty is made to Co-Borrower’s knowledge or awareness, to
the “best of” Co-Borrower’s knowledge, or with a similar qualification,
knowledge or awareness means the actual knowledge, after reasonable
investigation, of any Responsible Officer.

 

6          AFFIRMATIVE COVENANTS

 

Co-Borrowers shall do all of the following:

 

6.1         Government Compliance.

 

(a)     Maintain their and all their Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on a Co-Borrower’s
business or operations. Each Co-Borrower shall comply, and have each Subsidiary
comply, in all material respects, with all laws, ordinances and regulations to
which it is subject noncompliance with which could reasonably be expected to
have a material adverse effect on Borrower’s business.

 

(b)     Obtain all of the Governmental Approvals necessary for the performance
by a Co-Borrower of its obligations under the Loan Documents to which it is a
party and the grant of a security interest to Bank in the Collateral.

 

6.2         Financial Statements, Reports, Certificates. Provide Bank with the
following:

 

(a)     Quarterly Financial Statements. No later than forty-five (45) days after
the last day of each of the first three quarters of Borrower’s fiscal year, a
company prepared consolidated balance sheet and income statement covering
Co-Borrowers’ and each of their Subsidiary’s operations for such quarter
certified by a Responsible Officer (the “Quarterly Financial Statements”);

 

(b)     Quarterly Compliance Certificate. Within forty-five (45) days after the
last day of each quarter and together with the Quarterly Financial Statements, a
duly completed Compliance Certificate signed by a Responsible Officer,
certifying that as of the end of such month, Co-Borrowers were in full
compliance with all of the terms and conditions of this Agreement;

 

(c)     Annual Operating Budget and Financial Projections. Within the earlier of
(i) sixty (60) days following the end of Co-Borrowers’ fiscal year; or (ii) ten
(10) Business Days after approved by each Co-Borrower’s board of directors, (x)
annual operating budgets (including income statements, balance sheets and cash
flow statements, by month) for the upcoming fiscal year, and (y) annual
financial projections for the following fiscal year (on a quarterly basis) as
approved by each Co-Borrower’s board of directors;

 

-8-

--------------------------------------------------------------------------------

 

 

(d)     Annual Audited Financial Statements. As soon as available, but no later
than one hundred eighty (180) days after the last day of Co-Borrowers’ fiscal
year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm reasonably
acceptable to Bank;

 

(e)     Other Statements. Within five (5) days of delivery, copies of all
statements, reports and notices made available to each Co-Borrower’s security
holders or to any holders of Subordinated Debt;

 

(f)     SEC Filings. Within five (5) Business Days of filing, copies of all
periodic and other reports, proxy statements and other materials filed by such
Co-Borrower with the SEC, any Governmental Authority succeeding to any or all of
the functions of the SEC or with any national securities exchange, or
distributed to its shareholders, as the case may be. Documents required to be
delivered pursuant to the terms hereof (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which such Co-Borrower posts such documents, or provides a link
thereto, on such Co-Borrower’s website on the Internet at such Co-Borrower’s
website address; provided, however, Co-Borrower shall promptly notify Bank in
writing (which may be by electronic mail) of the posting of any such documents;

 

(g)     Legal Action Notice. A prompt report of any legal actions pending or
threatened in writing against a Co-Borrower or any of its Subsidiaries that
would reasonably be expected to result in damages or costs to a Co-Borrower or
any of its Subsidiaries of, individually or in the aggregate, Two Hundred Fifty
Thousand Dollars ($250,000) or more; and

 

(h)     Other Financial Information. Other financial information reasonably
requested by Bank and prepared by Borrower in the ordinary course of business.

 

6.3        Inventory; Returns. Keep all Inventory in good and marketable
condition, free from material defects. Returns and allowances between a
Co-Borrower and its Account Debtors shall follow such Co-Borrower’s customary
practices as they exist at the Effective Date. Co-Borrowers must promptly notify
Bank of all returns, recoveries, disputes and claims that involve more than One
Hundred Thousand Dollars ($100,000).

 

6.4        Taxes; Pensions. Timely file or file extensions for, and require each
of their Subsidiaries to timely file or file extensions for, all required tax
returns and reports and timely pay, and require each of their Subsidiaries to
timely pay or file extensions for, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by a Co-Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof or are less than Fifty Thousand Dollars ($50,000),
and shall deliver to Bank, on demand, appropriate certificates attesting to such
payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms.

 

6.5         Insurance.

 

(a)     Keep their business and the Collateral insured for risks and in amounts
standard for companies in Co-Borrowers’ industry and location and as Bank may
reasonably request. Insurance policies shall be in a form, with financially
sound and reputable insurance companies that are not Affiliates of Co-Borrowers,
and in amounts that are satisfactory to Bank. All property policies shall have a
lender’s loss payable endorsement showing Bank as lender loss payee. All
liability policies shall show, or have endorsements showing, Bank as an
additional insured. Bank shall be named as lender loss payee and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral.

 

(b)     Ensure that proceeds payable under any property policy are, at Bank’s
option, payable to Bank on account of the Obligations. Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000) with respect to any loss,
but not exceeding Five Hundred Thousand Dollars ($500,000) in the aggregate for
all losses under all casualty policies in any one year, toward the replacement
or repair of destroyed or damaged property; provided that any such replaced or
repaired property shall be deemed Collateral in which Bank has been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Bank, be payable to Bank on account of the
Obligations.

 

-9-

--------------------------------------------------------------------------------

 

 

(c)     At Bank’s request, Co-Borrowers shall deliver certified copies of
insurance policies and evidence of all premium payments. Each provider of any
such insurance required under this Section 6.5 shall agree, by endorsement upon
the policy or policies issued by it or by independent instruments furnished to
Bank, that it will give Bank twenty (20) days’ prior written notice before any
such policy or policies shall be materially altered or canceled (provided,
however, that only ten (10) days’ prior written notice is required for
cancellation due to non-payment of premium). If Co-Borrowers fail to obtain
insurance as required under this Section 6.5 or to pay any amount or furnish any
required proof of payment to third persons and Bank, Bank may make all or part
of such payment or obtain such insurance policies required in this Section 6.5,
and take any action under the policies Bank deems prudent.

 

6.6         Operating Accounts.

 

(a)     Maintain their primary and their Subsidiaries’ primary operating and
other deposit accounts and securities accounts with Bank and Bank’s Affiliates,
which accounts shall represent at least eighty-five percent (85%) of the dollar
value of Co-Borrowers’ and such Subsidiaries accounts at all financial
institutions; provided, for the avoidance of doubt, that Borrower may maintain
the accounts set forth in the Perfection Certificates, (the “Permitted
Accounts”), provided that (i) Borrower complies with the foregoing account
balance covenant, (ii) the Permitted Accounts shall at no time hold more than
One Million Five Hundred Thousand Dollars ($1,500,000) and (iii) the Permitted
Accounts are closed within sixty (60) days of the Effective Date.

 

(b)     Provide Bank five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or Bank’s Affiliates. For each Collateral Account that a Co-Borrower at any time
maintains, such Co-Borrower shall cause the applicable bank or financial
institution (other than Bank) at or with which any Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder which Control
Agreement may not be terminated without the prior written consent of Bank. The
provisions of the previous sentence shall not apply to (i) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of a Co-Borrower’s employees and identified to
Bank by such Co-Borrower as such, and (ii) the Permitted Accounts.

 

6.7         Intentionally Omitted.

 

6.8         Protection and Registration of Intellectual Property Rights.

 

(a)     (i) Use commercially reasonable efforts to protect, defend and maintain
the validity and enforceability of its Intellectual Property that has any
material value; (ii) promptly advise Bank in writing of material infringements
or any other event that could reasonably be expected to materially and adversely
affect the value of its Intellectual Property that has any material value; and
(iii) not allow any Intellectual Property material to a Co-Borrower’s business
to be abandoned, forfeited or dedicated to the public without Bank’s written
consent.

 

(b)     To the extent not already disclosed in writing to Bank, if a Co-Borrower
(i) obtains any Patent, registered Trademark, registered Copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise, or (ii) applies for any Patent or the registration
of any Trademark, then such Co-Borrower shall provide written notice thereof to
Bank with the next-due Compliance Certificate, and shall execute such
intellectual property security agreements and other documents and take such
other actions as Bank may request in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Bank in
such property. If a Co-Borrower decides to register any Copyrights or mask works
in the United States Copyright Office, such Co-Borrower shall: (x) provide Bank
with at least fifteen (15) days prior written notice of such Co-Borrower’s
intent to register such Copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual property security
agreement and such other documents and take such other actions as Bank may
request in its good faith business judgment to perfect and maintain a first
priority perfected security interest in favor of Bank in the Copyrights or mask
works intended to be registered with the United States Copyright Office; and
(z) record such intellectual property security agreement with the United States
Copyright Office contemporaneously with filing the Copyright or mask work
application(s) with the United States Copyright Office. Each Co-Borrower shall
provide to Bank copies of all applications that it files for Patents or for the
registration of Trademarks, Copyrights or mask works made during the preceding
quarter with the Compliance Certificate, and shall execute intellectual property
security agreements or amendments thereto requested by Bank in order to perfect
and maintain a first priority perfected security interest in such property.

 

-10-

--------------------------------------------------------------------------------

 

 

(c)     Provide written notice to Bank within thirty (30) days after entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Co-Borrowers shall take such
commercially reasonable steps as Bank requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Bank to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Bank to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Bank’s rights
and remedies under this Agreement and the other Loan Documents.

 

6.9      Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Co-Borrowers and their officers, employees and agents and Co-Borrowers’ books
and records, to the extent that Bank may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Bank with respect to any Collateral or relating to a Co-Borrower.

 

6.10    Formation or Acquisition of Subsidiaries. Notwithstanding and without
limiting the negative covenants contained in Sections 7.3 and 7.7 hereof, around
the time that a Co-Borrower forms any direct or indirect Subsidiary or acquires
any direct or indirect Subsidiary after the Effective Date, such Co-Borrower
shall upon Bank’s reasonable request (a) cause such new Domestic Subsidiary to
provide to Bank a joinder to the Loan Agreement to cause such new Domestic
Subsidiary to become a Co-Borrower hereunder, together with such appropriate
financing statements and/or Control Agreements, all in form and substance
reasonably satisfactory to Bank (including being sufficient to grant Bank a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary), (b) provide to Bank appropriate
certificates and powers and financing statements, pledging all of the direct or
beneficial ownership interest in such new Domestic Subsidiary, in form and
substance reasonable satisfactory to Bank; provided, that with respect to any
Foreign Subsidiary, the Co-Borrower shall only be required to grant and pledge
to Bank a perfected security interest in up to sixty-five percent (65%) of the
stock, units or other evidence of ownership of such Foreign Subsidiary; and
(c) provide to Bank all other documentation in form and substance reasonably
satisfactory to Bank,. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.10 shall be a Loan Document.

 

6.11     Further Assurances. Execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank’s Lien in the
Collateral or to effect the purposes of this Agreement.

 

7         NEGATIVE COVENANTS

 

No Co-Borrower shall do any of the following without Bank’s prior written
consent:

 

7.1     Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers
(a) of Inventory in the ordinary course of business; (b) of worn-out, surplus or
obsolete Equipment that is, in the reasonable judgment of Co-Borrower, no longer
economically practicable to maintain or useful in the ordinary course of
business of Co-Borrower; (c) consisting of Permitted Liens and Permitted
Investments; (d) consisting of the sale or issuance of any stock of Co-Borrower
permitted under Section 7.2 of this Agreement; (e) consisting of Co-Borrower’s
use or transfer of money or Cash Equivalents in a manner that is not prohibited
by the terms of this Agreement or the other Loan Documents; (f) of other
property with an aggregate value not to exceed Seventy-Five Thousand Dollars
($75,000) in the aggregate in any fiscal year; and (g) involving the merger of a
Subsidiary with and into a Borrower or another Subsidiary or Borrower or a
liquidation or dissolution of a Subsidiary provided simultaneous therewith all
of its assets are transferred to a Borrower.

 

-11-

--------------------------------------------------------------------------------

 

 

7.2     Changes in Business, Control, or Business Locations. (a) Engage in or
permit any of its Subsidiaries to engage in any business other than the
businesses currently engaged in by each Co-Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve (except
that a Subsidiary may liquidate or dissolve provided simultaneous therewith all
of its assets are transferred to a Borrower); or (c) permit or suffer any Change
in Control.

 

Co-Borrower shall not, without at least fifteen (15) days prior written notice
to Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than One Hundred
Thousand Dollars ($100,000) in Co-Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
One Hundred Thousand Dollars ($100,000) to a bailee at a location other than to
a bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization. If Co-Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of One Hundred Thousand Dollars ($100,000) to a bailee, and Bank and
such bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Co-Borrower intends to deliver the
Collateral, then Co-Borrower will first notify Bank, and, if requested by Bank,
use commercially reasonable efforts to cause such bailee shall execute and
deliver a bailee agreement in form and substance satisfactory to Bank.

 

For the avoidance of doubt, a bailee’s consent with respect to Borrower’s
temporary Indiana storage location shall only be required (if at all) in
accordance with Section 3.3 hereof.

 

7.3     Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person (including, without limitation, by
the formation of any Subsidiary) except if prior to or contemporaneously with
the closing of such transaction, all Obligations are paid in full and the Loan
Documents are terminated. A Subsidiary may merge or consolidate into another
Subsidiary or into Co-Borrower.

 

7.4     Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.

 

7.5     Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property (subject to Permitted Liens), or assign or convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries to
do so, except for Permitted Liens, permit any Collateral not to be subject to
the first priority security interest granted herein in (except for Permitted
Liens), or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Co-Borrower or any Subsidiary from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Co-Borrower’s or any Subsidiary’s Intellectual Property,
except as is otherwise permitted in Section 7.1 hereof and the definition of
“Permitted Liens” herein.

 

7.6     Maintenance of Collateral Accounts. Maintain any Collateral Account
except pursuant to the terms of Section 6.6(b) hereof.

 

7.7     Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock provided
that (i) Co-Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities or otherwise in
exchange thereof, (ii) Co-Borrower may pay dividends solely in common stock; and
(iii) Co-Borrower may repurchase the stock of current or former employees,
directors or consultants pursuant to stock repurchase agreements so long as an
Event of Default does not exist at the time of such repurchase and would not
exist after giving effect to such repurchase, provided that the aggregate amount
of all such repurchases does not exceed Two Hundred Fifty Thousand Dollars
($250,000) per fiscal year; and (iv) Borrower may distribute equity securities
to former or current employees, consultants or directors on the exercise of
employee issuances pursuant to Borrower’s stock incentive plan approved by the
Board; or (b) directly or indirectly make any Investment (including, without
limitation, by the formation of any Subsidiary) other than Permitted
Investments, or permit any of its Subsidiaries to do so.

 

-12-

--------------------------------------------------------------------------------

 

 

7.8     Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Co-Borrower,
except for (i) transactions that are in the ordinary course of Co-Borrower’s
business, upon fair and reasonable terms that are no less favorable to
Co-Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person, (ii) equity financings, (iii) transactions described in
and permitted pursuant to the terms of the of Section 7.3 hereof, (iv)
Investments permitted under the definition of Permitted Investments, and (v)
Indebtedness financings with Borrower’s investors so long as all such
Indebtedness is Subordinated Debt.

 

7.9     Subordinated Debt. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement to which such Subordinated Debt is subject, or (b) amend any
provision in any document relating to the Subordinated Debt which would increase
the amount thereof, provide for earlier or greater principal, interest, or other
payments thereon, or adversely affect the subordination thereof to Obligations
owed to Bank, except under the terms of the subordination, intercreditor, or
other similar agreement to which such Subordinated Debt is subject.

 

7.10    Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to (a) meet the minimum funding requirements of ERISA, (b) prevent
a Reportable Event or Prohibited Transaction as defined in ERISA, or (c) comply
with the Federal Labor Standards Act, the failure of any of the conditions in
clauses (a) through (c) which could reasonably be expected to have a material
adverse effect on Co-Borrower’s business, or violate any other law or
regulation, if the violation could reasonably be expected to have a materials
adverse effect on Co-Borrower’s business or permit any Subsidiaries to do so;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of
Co-Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other Governmental Authority.

 

7.11    Assets in Foreign Subsidiaries. Transfer to, or permit Foreign
Subsidiaries to hold or maintain, at any time assets of an aggregate value in
excess of One Hundred Thousand Dollars ($100,000).

 

8        EVENTS OF DEFAULT

 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

 

8.1     Payment Default. Co-Borrowers fail to (a) make any payment of principal
or interest on any Credit Extension when due, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) Business Day cure period shall not apply to payments due on the Term
Loan Maturity Date). During the cure period, the failure to make or pay any
payment specified under clause (b) hereunder is not an Event of Default (but no
Credit Extension will be made during the cure period);

 

8.2     Covenant Default.

 

(a)     Co-Borrowers fail or neglect to perform any obligation in Sections 6.2,
6.4, 6.5, 6.6, 6.8(b), 6.9, 6.10 or violate any covenant in Section 7; or

 

(b)     Co-Borrowers fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, have failed to cure the default within ten (10) days after
the occurrence thereof; provided, however, that if the default cannot by its
nature be cured within the ten (10) day period or cannot after diligent attempts
by Co-Borrowers be cured within such ten (10) day period, and such default is
likely to be cured within a reasonable time, then Co-Borrowers shall have an
additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period). Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above;

 

-13-

--------------------------------------------------------------------------------

 

 

8.3     Material Adverse Change. A Material Adverse Change occurs;

 

8.4     Attachment; Levy; Restraint on Business.

 

(a)     (i) The service of process seeking to attach, by trustee or similar
process, any funds of a Co-Borrower in excess of Fifty Thousand Dollars
($50,000), or of any entity under the control of a Co-Borrower (including a
Subsidiary) in excess of Fifty Thousand Dollars ($50,000), or (ii) a notice of
lien or levy is filed in excess of Fifty Thousand Dollars ($50,000) against any
of a Co-Borrower’s assets by any Governmental Authority, and the same under
subclauses (i) and (ii) hereof are not, within fifteen (15) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
fifteen (15) day cure period; or

 

(b)     (i) any material portion of a Co-Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver, or (ii) any court
order enjoins, restrains, or prevents a Co-Borrower from conducting all or any
material part of its business;

 

8.5     Insolvency. (a) A Co-Borrower or any of its Subsidiaries is unable to
pay its debts (including trade debts) as they become due or otherwise becomes
insolvent; (b) A Co-Borrower or any of its Subsidiaries fails to be solvent as
described under Section 5.6 hereof; (c) A Co-Borrower or any of its Subsidiaries
begins an Insolvency Proceeding; or (d) an Insolvency Proceeding is begun
against a Co-Borrower or any of its Subsidiaries and is not dismissed or stayed
within forty-five (45) days (but no Credit Extensions shall be made while any of
the conditions described in clause (a) exist and/or until any Insolvency
Proceeding is dismissed);

 

8.6     Other Agreements. There is, under any agreement to which a Co-Borrower
is a party with a third party or parties, (a) any default resulting in a right
by such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of One Hundred Thousand Dollars ($100,000); or (b) any breach or default
by a Co-Borrower, the result of which could have a material adverse effect on a
Co-Borrower’s business; provided, however, that the Event of Default under this
Section 8.6 caused by the occurrence of a breach or default under such other
agreement shall be cured or waived for purposes of this Agreement upon Bank
receiving written notice from the party asserting such breach or default of such
cure or waiver of the breach or default under such other agreement, if at the
time of such cure or waiver under such other agreement (x) Bank has not declared
an Event of Default under this Agreement and/or exercised any rights with
respect thereto; (y) any such cure or waiver does not result in an Event of
Default under any other provision of this Agreement or any Loan Document; and
(z) in connection with any such cure or waiver under such other agreement, the
terms of any agreement with such third party are not modified or amended in any
manner which could in the good faith business judgment of Bank be materially
less advantageous to Borrower;

 

8.7     Judgments; Penalties. One or more fines, penalties or final judgments,
orders or decrees for the payment of money in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000) (not
covered by independent third-party insurance as to which liability has been
accepted by such insurance carrier) shall be rendered against a Co-Borrower by
any Governmental Authority, and the same are not, within fifteen (15) days after
the entry, assessment or issuance thereof, discharged, satisfied, or paid, or
after execution thereof, stayed or bonded pending appeal, or such judgments are
not discharged prior to the expiration of any such stay (provided that no Credit
Extensions will be made prior to the satisfaction, payment, discharge, stay, or
bonding of such fine, penalty, judgment, order or decree);

 

8.8     Misrepresentations. A Co-Borrower or any Person acting for a Co-Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Loan Document or in any writing delivered to Bank or to induce
Bank to enter this Agreement or any Loan Document, and such representation,
warranty, or other statement is incorrect in any material respect when made;

 

-14-

--------------------------------------------------------------------------------

 

 

8.9        Subordinated Debt. Except as otherwise permitted by the terms of the
subordination agreement, intercreditor, or other similar agreement between such
Person and Bank, any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by the
applicable subordination agreement, intercreditor, or other similar agreement;

 

8.10       Governmental Approvals. Any material Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that would
reasonable be expected to result in the Governmental Authority taking any of the
actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal (i) cause, or would
reasonably be expected to cause, a Material Adverse Change, or (ii) materially
and adversely affects the legal qualifications of a Co-Borrower or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to affect the status of or legal qualifications of a
Co-Borrower or any of its Subsidiaries to hold any Governmental Approval in any
other jurisdiction.

 

9            BANK’S RIGHTS AND REMEDIES

 

9.1         Rights and Remedies. Upon the occurrence and during the continuance
of an Event of Default beyond any applicable grace or forbearance period, Bank
may, without notice or demand, do any or all of the following:

 

(a)     declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

(b)     stop advancing money or extending credit for Co-Borrowers’ benefit under
this Agreement or under any other agreement between Co-Borrowers and Bank;

 

(c)     for any letters of credit demand that Co-Borrower (i) deposit cash with
Bank in an amount equal to at least one hundred ten percent (110%) of the Dollar
Equivalent of the aggregate face amount of all Letters of Credit remaining
undrawn (plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment)), to secure
all of the Obligations relating to such Letters of Credit, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and Co-Borrower shall forthwith deposit and pay such amounts, and (ii) pay in
advance all letter of credit fees scheduled to be paid or payable over the
remaining term of any Letters of Credit;

 

(d)     terminate any FX Contracts;

 

(e)     verify the amount of, demand payment of and performance under, and
collect any Accounts and General Intangibles, settle or adjust disputes and
claims directly with Account Debtors for amounts on terms and in any order that
Bank considers advisable, and notify any Person owing a Co-Borrower money of
Bank’s security interest in such funds;

 

(f)     make any payments and do any acts it considers necessary or reasonable
to protect the Collateral and/or its security interest in the Collateral.
Co-Borrowers shall assemble the Collateral if Bank requests and make it
available as Bank designates. Bank may enter premises where the Collateral is
located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Each Co-Borrower grants
Bank a license to enter and occupy any of its premises, without charge, to
exercise any of Bank’s rights or remedies;

 

-15-

--------------------------------------------------------------------------------

 

 

(g)     apply to the Obligations any (i) balances and deposits of a Co-Borrower
it holds, or (ii) any amount held by Bank owing to or for the credit or the
account of a Co-Borrower;

 

(h)     ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, a
Co-Borrower’s labels, Patents, Copyrights, mask works, rights of use of any
name, trade secrets, trade names, Trademarks, and advertising matter, or any
similar property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section, Co-Borrowers’ rights under all
licenses and all franchise agreements inure to Bank’s benefit;

 

(i)     place a “hold” on any account maintained with Bank and/or deliver a
notice of exclusive control, any entitlement order, or other directions or
instructions pursuant to any Control Agreement or similar agreements providing
control of any Collateral;

 

(j)     demand and receive possession of a Co-Borrower’s Books; and

 

(k)     exercise all rights and remedies available to Bank under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

 

9.2     Power of Attorney. Each Co-Borrower hereby irrevocably appoints Bank as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Co-Borrower’s name on any
checks or other forms of payment or security; (b) sign Co-Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Bank determines reasonable; (d) make, settle,
and adjust all claims under Co-Borrower’s insurance policies; (e) pay, contest
or settle any Lien, charge, encumbrance, security interest, and adverse claim in
or to the Collateral, or any judgment based thereon, or otherwise take any
action to terminate or discharge the same; and (f) transfer the Collateral into
the name of Bank or a third party as the Code permits. Each Co-Borrower hereby
appoints Bank as its lawful attorney-in-fact to sign Co-Borrower’s name on any
documents necessary to perfect or continue the perfection of Bank’s security
interest in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations) have
been satisfied in full and Bank is under no further obligation to make Credit
Extensions hereunder. Bank’s foregoing appointment as each Co-Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnity
obligations) have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions terminates.

 

9.3     Protective Payments. If a Co-Borrower fails to obtain the insurance
called for by Section 6.5 or fails to pay any premium thereon or fails to pay
any other amount which such Co-Borrower is obligated to pay under this Agreement
or any other Loan Document or which may be required to preserve the Collateral,
Bank may obtain such insurance or make such payment, and all amounts so paid by
Bank are Bank Expenses and immediately due and payable, bearing interest at the
then highest rate applicable to the Obligations, and secured by the Collateral.
Bank will make reasonable efforts to provide Co-Borrowers with notice of Bank
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Bank are deemed an agreement to make similar payments
in the future or Bank’s waiver of any Event of Default.

 

9.4     Application of Payments and Proceeds Upon Default. Following the
occurrence and during the continuance of an Event of Default, Bank shall have
the right to apply in any order any funds in its possession, whether from
Co-Borrowers’ account balances, payments, proceeds realized as the result of any
collection of Accounts or other disposition of the Collateral, or otherwise, to
the Obligations. Bank shall pay any surplus to Co-Borrowers by credit to the
Designated Deposit Account or to other Persons legally entitled thereto;
Co-Borrowers shall remain liable to Bank for any deficiency. If, following the
occurrence and during the continuance of an Event of Default, Bank, directly or
indirectly, enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor.

 

-16-

--------------------------------------------------------------------------------

 

 

9.5     Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Bank, Bank shall not be liable or responsible
for:  the safekeeping of the Collateral;  any loss or damage to the Collateral;
 any diminution in the value of the Collateral; or  any act or default of any
carrier, warehouseman, bailee, or other Person. Subject to the immediately
preceding sentence, Co-Borrowers bear all risk of loss, damage or destruction of
the Collateral, other than those losses directly resulting from Bank’s gross
negligence or willful misconduct.

 

9.6     No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to
require strict performance by Co-Borrowers of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given. Bank’s rights and remedies under this Agreement and the other
Loan Documents are cumulative. Bank has all rights and remedies provided under
the Code, by law, or in equity. Bank’s exercise of one right or remedy is not an
election and shall not preclude Bank from exercising any other remedy under this
Agreement or other remedy available at law or in equity, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

 

9.7     Demand Waiver. Each Co-Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which such
Co-Borrower is liable.

 

9.8     Co-Borrower Liability. Either Co-Borrower may, acting singly, request
Credit Extensions hereunder.  Each Co-Borrower hereby appoints the other as
agent for the other for all purposes hereunder, including with respect to
requesting Credit Extensions hereunder. Each Co-Borrower hereunder shall be
jointly and severally obligated to repay all Credit Extensions made hereunder,
regardless of which Co-Borrower actually receives said Credit Extension, as if
each Co-Borrower hereunder directly received all Credit Extensions. Each
Co-Borrower waives (a) any suretyship defenses available to it under the Code or
any other applicable law, including, without limitation, the benefit of
California Civil Code Section 2815 permitting revocation as to future
transactions and the benefit of California Civil Code Sections 1432, 2809, 2810,
2819, 2839, 2845, 2847, 2848, 2849, 2850, and 2899 and 3433, and (b) any right
to require Bank to: (i) proceed against any Co-Borrower or any other person;
(ii) proceed against or exhaust any security; or (iii) pursue any other remedy. 
Bank may exercise or not exercise any right or remedy it has against any
Co-Borrower or any security it holds (including the right to foreclose by
judicial or non-judicial sale) without affecting any Co-Borrower’s liability. 
Notwithstanding any other provision of this Agreement or other related document,
each Co-Borrower irrevocably waives all rights that it may have at law or in
equity (including, without limitation, any law subrogating Co-Borrower to the
rights of Bank under this Agreement) to seek contribution, indemnification or
any other form of reimbursement from any other Co-Borrower, or any other Person
now or hereafter primarily or secondarily liable for any of the Obligations, for
any payment made by Co-Borrower with respect to the Obligations in connection
with this Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by Co-Borrower with respect to the Obligations in connection with
this Agreement or otherwise until all Obligations are paid in full and this
Agreement is terminated.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void.  If any payment is made to a Co-Borrower in contravention of this
Section, such Co-Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.

 

10     NOTICES

 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Bank or Co-Borrowers may change their mailing or electronic mail address
or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 10.

 

-17-

--------------------------------------------------------------------------------

 

 

           

 

  If to Co-Borrowers:

PLX PHARMA INC.

8285 El Rio, Suite 130
Houston, TX 77054
Attn: Rita O’Connor, CFO
Fax: (713) 842-3052
Email: roconnor@plxpharma.com
       

If to Bank:

Silicon Valley Bank
4730 La Jolla Village Drive, Suite 1050
San Diego, CA 92122
Attn: Anthony Flores
Email: aflores@svb.com

 

11     CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE

 

Except as otherwise expressly provided in any of the Loan Documents, California
law governs the Loan Documents without regard to principles of conflicts of law.
Co-Borrowers and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Bank from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Bank. Each Co-Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and each Co-Borrower hereby waives any objection
that it may have based upon lack of personal jurisdiction, improper venue, or
forum non conveniens and hereby consents to the granting of such legal or
equitable relief as is deemed appropriate by such court. Each Co-Borrower hereby
waives personal service of the summons, complaints, and other process issued in
such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to such
Co-Borrower at the address set forth in, or subsequently provided by such
Co-Borrower in accordance with, Section 10 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of such Co-Borrower’s
actual receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

 

EACH CO-BORROWER AND BANK WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS
OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND
ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and orders applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to California Code of Civil Procedure § 644(a). Nothing in this
paragraph shall limit the right of any party at any time to exercise self-help
remedies, foreclose against collateral, or obtain provisional remedies. The
private judge shall also determine all issues relating to the applicability,
interpretation, and enforceability of this paragraph.

 

-18-

--------------------------------------------------------------------------------

 

 

This Section 11 shall survive the termination of this Agreement.

 

12        GENERAL PROVISIONS

 

12.1     Termination Prior to Term Loan Maturity Date; Survival. All covenants,
representations and warranties made in this Agreement continue in full force
until this Agreement has terminated pursuant to its terms and all Obligations
(other than inchoate indemnity obligations) have been satisfied. So long as
Co-Borrowers have satisfied their Obligations (other than inchoate indemnity
obligations, any other obligations which, by their terms, are to survive the
termination of this Agreement, and any Obligations under Bank Services
Agreements that are cash collateralized in accordance with Section 4.1 of this
Agreement), this Agreement may be terminated prior to the Term Loan Maturity
Date by Co-Borrowers, effective three (3) Business Days after written notice of
termination is given to Bank. Those obligations that are expressly specified in
this Agreement as surviving this Agreement’s termination shall continue to
survive notwithstanding this Agreement’s termination.

 

12.2     Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. No Co-Borrower may assign
this Agreement or any rights or obligations under it without Bank’s prior
written consent (which may be granted or withheld in Bank’s discretion). Bank
has the right, without the consent of or notice to Co-Borrowers, to sell,
transfer, assign, negotiate, or grant participation in all or any part of, or
any interest in, Bank’s obligations, rights, and benefits under this Agreement
and the other Loan Documents (other than the Warrants, as to which assignment,
transfer and other such actions are governed by the terms thereof), provided,
however, that notwithstanding the foregoing, or anything to the contrary herein,
prior to the occurrence and continuance of an Event of Default, any such sale,
transfer, assignment, negotiation, or participation in all or any part of, or
any interest in, Bank’s obligations, rights, and benefits under this Agreement
and the other Loan Documents shall not be to a direct competitor of Borrower or
similar such third party without Borrower’s prior written consent.

 

12.3     Indemnification. Co-Borrowers agree to indemnify, defend and hold Bank
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Bank (each, an “Indemnified Person”) harmless
against: (i) all obligations, demands, claims, and liabilities (collectively,
“Claims”) claimed or asserted by any other party in connection with the
transactions contemplated by the Loan Documents; and (ii) all losses or expenses
(including Bank Expenses) in any way suffered, incurred, or paid by such
Indemnified Person as a result of, following from, consequential to, or arising
from transactions between Bank and Co-Borrowers (including reasonable attorneys’
fees and expenses), except for Claims and/or losses and/or expenses (including
Bank Expenses) directly caused by such Indemnified Person’s gross negligence or
willful misconduct.

 

This Section 12.3 shall survive until all statutes of limitation with respect to
the Claims, losses, and expenses for which indemnity is given shall have run.

 

12.4     Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.5     Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

-19-

--------------------------------------------------------------------------------

 

 

12.6     Correction of Loan Documents. Bank may correct patent errors and fill
in any blanks in the Loan Documents consistent with the agreement of the parties
so long as Bank provides Borrower with written notice of such correction and
allows Borrower at least ten (10) days to object to such correction. In the
event of such objection, such correction shall not be made except by an
amendment signed by both Bank and Borrower.

 

12.7     Amendments in Writing; Waiver; Integration. No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought. Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document. Any waiver granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver. The Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of the Loan Documents merge into the Loan Documents.

 

12.8     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

12.9     Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (such Subsidiaries and Affiliates, together with
Bank, collectively, “Bank Entities”); (b) to prospective transferees or
purchasers of any interest in the Credit Extensions (provided, however, that any
prospective transferee or purchaser shall have entered into an agreement
containing provisions substantially the same as those in this Section); (c) as
required by law, regulation, subpoena, or other order; (d) to Bank’s regulators
or as otherwise required in connection with Bank’s examination or audit; (e) as
Bank considers appropriate in exercising remedies under the Loan Documents; and
(f) to third-party service providers of Bank so long as such service providers
have executed a confidentiality agreement with Bank with terms no less
restrictive than those contained herein. Confidential information does not
include information that is either: (i) in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain (other
than as a result of its disclosure by Bank in violation of this Agreement) after
disclosure to Bank; or (ii) disclosed to Bank by a third party, if Bank does not
know that the third party is prohibited from disclosing the information.

 

Bank Entities may use anonymous forms of confidential information for aggregate
datasets, for analyses or reporting, and for any other uses not expressly
prohibited in writing by Co-Borrowers. The provisions of the immediately
preceding sentence shall survive termination of this Agreement.

 

12.10     Attorneys’ Fees, Costs and Expenses. In any action or proceeding
between Co-Borrowers and Bank arising out of or relating to the Loan Documents,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.

 

12.11     Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any applicable law,
including, without limitation, any state law based on the Uniform Electronic
Transactions Act.

 

12.12     Captions. The headings used in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.

 

12.13     Construction of Agreement. The parties mutually acknowledge that they
and their attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

 

-20-

--------------------------------------------------------------------------------

 

 

12.14     Relationship. The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement. The parties do not intend
to create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.

 

12.15     Third Parties. Nothing in this Agreement, whether express or implied,
is intended to: (a) confer any benefits, rights or remedies under or by reason
of this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

 

13        DEFINITIONS

 

13.1     Definitions. As used in the Loan Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are negative.
As used in this Agreement, the following capitalized terms have the following
meanings:

 

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Co-Borrowers.

 

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

 

“Agreement” is defined in the preamble hereof.

 

“Amortization Start Date” is the first day of the month immediately following
the end of the Interest-Only Period.

 

“Authorized Signer” is any individual listed in a Co-Borrower’s Borrowing
Resolution who is authorized to execute the Loan Documents, including any
Advance request, on behalf of Co-Borrowers.

 

“Bank” is defined in the preamble hereof.

 

“Bank Entities” is defined in Section 12.9.

 

“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, amending, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Co-Borrowers.

 

“Bank Services”  are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Co-Borrower or any of
its Subsidiaries by Bank or any Bank Affiliate, including, without limitation,
any letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

 

“Borrowing Resolutions” are, with respect to any Person, those resolutions
substantially in the form attached hereto as Exhibit D.

 

-21-

--------------------------------------------------------------------------------

 

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which Bank
is closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

“Change in Control” means (a) at any time, any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), shall become, or obtain rights (whether
by means or warrants, options or otherwise) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of forty-nine percent (49%) or more of the ordinary voting power for
the election of directors of Co-Borrower (determined on a fully diluted basis)
other than by the sale of Co-Borrower’s equity securities in a public offering
or to venture capital or private equity investors so long as Co-Borrower
identifies to Bank the venture capital or private equity investors at least
seven (7) Business Days prior to the closing of the transaction and provides to
Bank a description of the material terms of the transaction; (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of Co-Borrower cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Co-Borrower shall cease to own and control, of record and beneficially, directly
or indirectly, one hundred percent (100%) of each class of outstanding capital
stock of each subsidiary of Borrower free and clear of all Liens (except Liens
created by this Agreement).

 

“Claims” is defined in Section 12.3.

 

“Co-Borrower(s)” is defined in the preamble hereof.

 

“Co-Borrower’s Books” are all of a Co-Borrower’s books and records including
ledgers, federal and state tax returns, records regarding such Co-Borrower’s
assets or liabilities, the Collateral, business operations or financial
condition, and all computer programs or storage or any equipment containing such
information.

 

Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

 

“Collateral” is any and all properties, rights and assets of Co-Borrowers
described on Exhibit A.

 

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.

 

-22-

--------------------------------------------------------------------------------

 

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.

 

“Control Agreement” is any control agreement entered into among the depository
institution at which a Co-Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which a Co-Borrower maintains a
Securities Account or a Commodity Account, such Co-Borrower, and Bank pursuant
to which Bank obtains control (within the meaning of the Code) over such Deposit
Account, Securities Account, or Commodity Account.

 

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

 

“Credit Extension” is any Letter of Credit, Term Loan, FX Contract, or any other
extension of credit by Bank for Co-Borrowers’ benefit under this Agreement.

 

“Currency” is coined money and such other banknotes or other paper money as are
authorized by law and circulate as a medium of exchange.

 

“Default Rate” is defined in Section 2.3(b).

 

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

“Designated Deposit Account” is the multicurrency account denominated in
Dollars, account number [*****____], maintained by a Co-Borrower with Bank.

 

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

 

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.

 

“Draw Period” is the period of time commencing on the date Borrower achieves the
Draw Period Milestones and ending on the earlier of (x) December 31, 2018, (y)
the occurrence of an Event of Default; provided, however, that the Draw Period
shall not commence if on the date of the occurrence of the Draw Period
Milestones an Event of Default has occurred and is continuing.

 

-23-

--------------------------------------------------------------------------------

 

 

“Draw Period Milestones” is receipt by Bank of evidence, in form and substance
reasonably satisfactory to Bank, that Borrower has received (i) net new capital
of not less than Twenty Million Dollars ($20,000,000) and (ii) FDA approval for
Aspertec 81 Mg.

 

“Effective Date” is defined in the preamble hereof.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” is defined in Section 8.

 

“Exchange Act” is the Securities Exchange Act of 1934, as amended.

 

“Final Payment” is a payment (in addition to and not a substitution for the
regularly monthly payments of principal plus accrued interest) due on the
earliest to occur of (a) the Term Loan Maturity Date, (b) the acceleration of
any Term Loan, or (c) the prepayment of a Term Loan pursuant to Section 2.1.1(c)
or (d), equal to the original principal amount of such Term Loan multiplied by
the Final Payment Percentage.

 

“Final Payment Percentage” is eight percent (8.00%).

 

“Foreign Currency” means lawful money of a country other than the United States.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Co-Borrowers which shall be a Business Day.

 

“FX Contract” is any foreign exchange contract by and between a Co-Borrower and
Bank under which Co-Borrower commits to purchase from or sell to Bank a specific
amount of Foreign Currency on a specified date.

 

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.

 

“Governmental Approval” is any material consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority that is material to the operation of Borrower’s business
and in which the failure to obtain the foregoing item would reasonably be
expected to have a materially adverse effect on Borrower’s business or
operations.

 

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

-24-

--------------------------------------------------------------------------------

 

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

 

“Indemnified Person” is defined in Section 12.3.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means, with respect to any Person, means all of such
Person’s right, title, and interest in and to the following:

 

(a)     its Copyrights, Trademarks and Patents;

 

(b)     any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals;

 

(c)     any and all source code;

 

(d)     any and all design rights which may be available to such Person;

 

(e)     any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and

 

(f)     all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.

 

“Interest-Only Period” means the period commencing on the Effective Date and
continuing through January __, 2019.

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of a Co-Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

 

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

“IP Agreements” are those certain Intellectual Property Security Agreements
executed and delivered by Co-Borrowers to Bank dated as of July __, 2017.

 

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of a Co-Borrower based upon an application, guarantee, indemnity,
or similar agreement.

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Warrants, the IP Agreements, any Bank Services Agreement, any subordination
agreement, any note, or notes or guaranties executed by a Co-Borrower or any
guarantor, and any other present or future agreement by a Co-Borrower and/or any
guarantor with or for the benefit of Bank in connection with this Agreement or
Bank Services, all as amended, restated, or otherwise modified.

 

-25-

--------------------------------------------------------------------------------

 

 

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Bank’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of a Co-Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

 

“Obligations” are Co-Borrowers’ obligations to pay when due any debts,
principal, interest, fees, Bank Expenses, the Prepayment Fee, the Final Payment
and other amounts Co-Borrowers owe Bank now or later, whether under this
Agreement, the other Loan Documents (other than the Warrants), or otherwise,
including, without limitation, all obligations relating to letters of credit
(including reimbursement obligations for drawn and undrawn letters of credit),
cash management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Co-Borrowers assigned to Bank, and to perform Co-Borrowers’
duties under the Loan Documents (other than the Warrants).

 

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (or equivalent agency) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Payment/Advance Form” is that certain form attached hereto as Exhibit C.

 

“Perfection Certificate” is defined in Section 5.1.

 

“Permitted Accounts” is defined in Section 6.6(a).

 

“Permitted Indebtedness” is:

 

(a)     Co-Borrowers’ Indebtedness to Bank under this Agreement and the other
Loan Documents;

 

(b)     Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

 

(c)     Subordinated Debt;

 

(d)     unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;

 

(e)     Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

 

(f)     Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder;

 

(g)     Indebtedness of any Borrower owed to any other Borrower;

 

(h)     other unsecured Indebtedness not otherwise enumerated in this
definition, not to exceed Fifty Thousand Dollars ($50,000) in the aggregate at
any time; and

 

-26-

--------------------------------------------------------------------------------

 

 

(i)     extensions, refinancings, modifications, amendments and restatements of
any items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon a Co-Borrower or its Subsidiary, as the
case may be.

 

“Permitted Investments” are:

 

(a)     Investments (including, without limitation, Subsidiaries) existing on
the Effective Date and shown on the Perfection Certificate;

 

(b)     Investments consisting of Cash Equivalents;

 

(c)     Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of a
Co-Borrower;

 

(d)     Investments consisting of deposit accounts in which Bank has a perfected
security interest;

 

(e)     Investments accepted in connection with Transfers permitted by Section
7.1;

 

(f)     Investments consisting of the creation of a Subsidiary for the purpose
of consummating a merger transaction permitted by Section 7.3 of this Agreement,
which is otherwise a Permitted Investment;

 

(g)     Investments consisting of (i) travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business,
and (ii) loans to employees, officers or directors relating to the purchase of
equity securities of a Co-Borrower or its Subsidiaries pursuant to employee
stock purchase plans or agreements approved by such Co-Borrower’s Board of
Directors;

 

(h)     Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(i)     Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (h) shall not
apply to Investments of a Co-Borrower in any Subsidiary;

 

(j)     Investments consisting of securities or deposit accounts, to the extent
that such accounts are permitted to be maintained pursuant to Section 6.6;

 

(k)     Investments of any Borrower in any other Borrower;

 

(l)     Investments in Subsidiaries that are not co-borrowers hereunder, not to
exceed Fifty Thousand Dollars ($50,000) in any fiscal year;

 

(m)     joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, but in no event
consisting of cash investments by Borrower; and

 

(n)     other Investments not otherwise enumerated in this definition, not to
exceed Fifty Thousand Dollars ($50,000) in any fiscal year.

 

“Permitted Liens” are:

 

(a)     Liens existing on the Effective Date and shown on the Perfection
Certificate or arising under this Agreement and the other Loan Documents;

 

-27-

--------------------------------------------------------------------------------

 

 

(b)     Liens for taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which a Co-Borrower maintains adequate reserves on its Books, provided that
no notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder;

 

(c)     purchase money Liens and capital leases (i) on Equipment acquired or
held by a Co-Borrower incurred for financing the acquisition of the Equipment
securing no more than Two Hundred Thousand Dollars ($200,000) in the aggregate
amount outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;

 

(d)     Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed One Hundred Thousand Dollars ($100,000) and which are not delinquent
or remain payable without penalty or which are being contested in good faith and
by appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto;

 

(e)     Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

 

(f)     Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;

 

(g)     leases or subleases of real property granted in the ordinary course of a
Co-Borrower’s business (or, if referring to another Person, in the ordinary
course of such Person’s business), and leases, subleases, non-exclusive licenses
or sublicenses of personal property (other than Intellectual Property) granted
in the ordinary course of a Co-Borrower’s business (or, if referring to another
Person, in the ordinary course of such Person’s business), if the leases,
subleases, licenses and sublicenses do not prohibit granting Bank a security
interest therein;

 

(h)     non-exclusive licenses of Intellectual Property granted to third parties
in the ordinary course of business, and licenses of Intellectual Property that
could not result in a legal transfer of title of the licensed property that may
be exclusive in respects other than territory and that may be exclusive as to
territory only as to discreet geographical areas outside of the United States;

 

(i)     Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

 

(j)     easements, reservations, rights-of-way, restrictions, minor defects or
irregularities in title and other similar Liens affecting real property not
interfering in any material respect with the ordinary course of the business of
Borrower;

 

(k)     Liens securing Subordinated Debt;

 

(l)     Liens in favor of other financial institutions arising in connection
with a Co-Borrower’s deposit and/or securities accounts held at such
institutions, provided that Bank has a perfected security interest in the
amounts held in such deposit and/or securities accounts, if required to be
perfected pursuant to Section 6.6(b).

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prepayment Fee” is, with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

 

(i)     for a prepayment made on or after the Funding Date of such Term Loan
through and including the first anniversary of the Funding Date of such Term
Loan, three percent (3.00%) of the principal amount of such Term Loan prepaid;

 

-28-

--------------------------------------------------------------------------------

 

 

(ii)     for a prepayment made after the date which is the first anniversary of
the Funding Date of such Term Loan through and including the second anniversary
of the Funding Date of such Term Loan, two percent (2.00%) of the principal
amount of the Term Loans prepaid; and

 

(iii)     for a prepayment made after the date which is the second anniversary
of the Funding Date of such Term Loan and prior to the Maturity Date, one
percent (1.00%) of the principal amount of the Term Loans prepaid.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Quarterly Financial Statements” is defined in Section 6.2(a).

 

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

 

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” is any of the Chief Executive Officer, President and Chief
Financial Officer of each Co-Borrower.

 

“Restricted License” is any material license or other similar material agreement
with respect to which a Co-Borrower is the licensee (a) that prohibits or
otherwise restricts a Co-Borrower from granting a security interest in such
Co-Borrower’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of could interfere with the Bank’s
right to sell any Collateral. For the avoidance of doubt, “Restricted License”
excludes all over-the-counter software that is commercially available to the
public.

 

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

 

“Subordinated Debt” is indebtedness incurred by a Co-Borrower subordinated to
all of such Co-Borrower’s now or hereafter indebtedness to Bank (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Bank entered into between Bank and the other creditor), on terms
acceptable to Bank.

 

-29-

--------------------------------------------------------------------------------

 

 

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of a Co-Borrower.

 

“Term Loan” is a loan made by Bank pursuant to the terms of Section 2.1.1
hereof.

 

“Term A Loan” is a loan made by Bank pursuant to the terms of Section 2.1.1
hereof.

 

“Term B Loans” is a loan made by Bank pursuant to the terms of Section 2.1.1
hereof.

 

“Term Loan Maturity Date” is February 8, 2021.

 

“Term Loan Payment” is defined in Section 2.1.1(b).

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Co-Borrower connected
with and symbolized by such trademarks.

 

“Transfer” is defined in Section 7.1.

 

“Unused Fee” is an additional, one-time fee payable to Bank in an amount equal
to (i) two percent (2.00%) multiplied by (ii) Seven Million Five Hundred
Thousand Dollars ($7,500,000.00) minus the aggregate amount of the Term B Loans
requested by Borrower on or before December 31, 2018; provided that (x) the
Unused Fee shall be paid, if at all, on the earlier of January 1, 2019 or prior
repayment in connection with Sections 2.2(c) or (d) and may be debited (or
ACH’d) from Borrower’s Designated Deposit Account; and (y) Bank hereby waives
the Unused Fee if Borrower does not achieve the Draw Period Milestones
applicable to the Term B Loans.

 

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date theretofore or thereafter, issued by Borrower in
favor of Bank and Life Science Loans II, LLC respectively.

 

[Signature page follows.]

 

-30-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWERS:

         

PLX PHARMA INC.

         

By                                                                             

   

Name:                                                                       

   

Title:                                                                         

         

PLX OPCO INC.

         

By                                                                            

   

Name:                                                                      

   

Title:                                                                        

         

BANK:

         

SILICON VALLEY BANK

         

By                                                                            

   

Name:                                                                      

   

Title:                                                                        

   

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

COLLATERAL DESCRIPTION

 

The Collateral consists of all of Co-Borrowers’ right, title and interest in and
to the following personal property:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

 

all Co-Borrowers’ Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

Notwithstanding the foregoing, the Collateral does not include (i) more than 65%
of the total combined voting power of all classes of stock entitled to vote the
shares of capital stock (the “Shares”) of any Subsidiary of Borrower not
incorporated or organized under the laws of one of the States or jurisdictions
of the United States or (ii) equipment (and any accessions, attachments,
replacements or improvements thereon) that is subject to a Lien that is a
Permitted Lien, provided, that upon the release of any such Lien, such equipment
(and any accessions, attachments, replacements or improvements thereon) shall be
deemed to be Collateral hereunder and shall be subject to the security interest
granted or (iii) any license or contract, in each case if the granting of a Lien
in such license or contract is prohibited by or would constitute a default under
the agreement governing such license or contract (but (A) only to the extent
such prohibition is enforceable under applicable law and (B) other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-408 or 9-409 (or any other Section) of Division 9 of the Code);
provided that upon the termination, lapsing or expiration of any such
prohibition, such license or contract, as applicable, shall automatically be
subject to the security interest granted in favor of Collateral Agent hereunder
and become part of the “Collateral.”

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

COMPLIANCE CERTIFICATE

 

 

TO:     SILICON VALLEY BANK

 

Date: August 9, 2017

FROM: PLX PHARMA INC. and PLX OPCO INC.                    

 

The undersigned authorized officer of PLX PHARMA INC. and PLX OPCO INC.
(“Co-Borrowers”) certifies that under the terms and conditions of the Loan and
Security Agreement between Co-Borrowers and Bank (the “Agreement”):

 

(1) Co-Borrowers are in complete compliance for the period ending
_______________ with all required covenants except as noted below; (2) there are
no Events of Default; (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; (4)
Co-Borrowers, and each of their Subsidiaries, has timely filed all required tax
returns and reports (or filed timely extensions), and Co-Borrowers have timely
paid (or filed timely extensions) for all foreign, federal, state and local
taxes, assessments, deposits and contributions owed by Co-Borrowers except as
otherwise permitted pursuant to the terms of Section 5.9 of the Agreement; and
(5) no Liens have been levied or claims made against Co-Borrowers or any of
their Subsidiaries relating to unpaid employee payroll or benefits of which
Co-Borrowers have not previously provided written notification to Bank.

 

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes except, with respect to unaudited financial
statements, for the absence of footnotes and subject to year-end adjustments.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Co-Borrowers are not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

 

Reporting Covenants

Required

Complies

     

Quarterly financial statements with Compliance Certificate

Quarterly within 45 days

Yes No

Annual financial statement (CPA Audited) + CC

FYE within 180 days

Yes No

10-Q, 10-K and 8-K

Within 5 Business Days after filing with SEC

Yes No

Annual Financial Projections/Budget (prepared on a quarterly basis)

Annually, within earlier of (i) 60 days after FYE and (ii) 10 Business Days of
board approval, and when revised

Yes No

New IP applications (with copies of applications)

With Compliance Certificate (see Section 6.8(b) regarding Copyrights)

Yes No

 

Other Matters

 

Have there been any material amendments of or other material changes to the
capitalization table of Co-Borrowers? If yes, provide copies of any such
amendments or changes with this Compliance Certificate.

Yes

No

 

1

--------------------------------------------------------------------------------

 

 

Have there been any amendments of or other changes to the Operating Documents of
Co-Borrowers or any of their Subsidiaries? If yes, provide copies of any such
amendments or changes with this Compliance Certificate.

Yes

No

 

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

--------------------------------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------------------------------

 

PLX PHARMA INC.

 

BANK USE ONLY

         

 

 

Received by:                                                                   
       

By:                                                                             
  

   

AUTHORIZED SIGNER

Name:                                                                           

 

Date:                                                                           
            

Title:                                                                         
   

       

Verified:                                                                       
          

     

AUTHORIZED SIGNER

   

Date:                                                                           
            

         

Compliance Status:

Yes

No

 

PLX OPCO INC.

 

BANK USE ONLY

         

Received by:                                                                   
        

By:                                                                             
 

   

AUTHORIZED SIGNER

Name:                                                                          

 

Date:                                                                           
            

Title:                                                                         
  

       

Verified:                                                                       
           

     

AUTHORIZED SIGNER

   

Date:                                                                           
             

         

Compliance Status:

Yes

No

 

2

--------------------------------------------------------------------------------

 

 

EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

 

DEADLINE FOR SAME DAY PROCESSING IS NOON PACIFIC TIME*

 

Fax To:

Date: _____________________

 

   

LOAN PAYMENT:

     

PLX PHARMA INC. and PLX OPCO INC.

   

From Account #                                                                 
             

To Account #                                                                   
          

(Deposit Account #)

(Loan Account #)

Principal $                                                                     
                   

and/or Interest $                                                               
           

   

Authorized Signature:                                                           
         

Phone Number:                                                                   
         

Print Name/Title:                                                              
               

 

 

LOAN ADVANCE:

     

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

   

From Account #                                                                 
             

To Account #                                                                   
              

(Loan Account #)

(Deposit Account #)

   

Amount of Advance $                                                             
        

     

All Co-Borrowers’ representations and warranties in the Loan and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

   

Authorized Signature:                                                           
         

Phone Number:                                                                   
             

   

Print Name/Title:                                                               
             

 

 

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired. 

   

Deadline for same day processing is noon, Pacific Time

   

Beneficiary Name:                                                              
           

Amount of Wire: $                                                               
               

Beneficiary Bank:                                                              
            

Account Number:                                                                 
               

City and State:                                                                
               

     

Beneficiary Bank Transit (ABA) #:

Beneficiary Bank Code (Swift, Sort, Chip, etc.):                               

 

(For International Wire Only)

   

Intermediary Bank:                                                             
          

Transit (ABA) #:                                                               
                   

   

For Further Credit to:                                                          
         

     

Special Instruction:                                                            
          

     

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

       

Authorized Signature:                                                          
       

2nd Signature (if required):                                                    
             

   

Print Name/Title:                                                               
          

Print Name/Title:                                                               
                   

   

Telephone #:                                                                   
              

Telephone #:                                                                    
                     

 

3

--------------------------------------------------------------------------------

 

 

EXHIBIT D

BORROWING RESOLUTIONS

 

 

[image1.jpg]

 

CORPORATE BORROWING certificatE

 

Borrower: PLX PHARMA INC.

 

Date: August 9, 2017

Bank:         Silicon Valley Bank

   

                         

I hereby certify as follows, as of the date set forth above:

 

 

1.     I am the Secretary, Assistant Secretary or other officer of Borrower. My
title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

 

3.     Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth above. Such
Certificate of Incorporation have not been amended, annulled, rescinded, revoked
or supplemented, and remain in full force and effect as of the date hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

Title

Signature

Authorized

to Add or

Remove

Signatories

       

Natasha Giordano

Chief Executive Officer and President 

 

☒

       

Rita O’Connor

Chief Financial Officer and Secretary

 

☒

 

4

--------------------------------------------------------------------------------

 

 

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Bank, including pursuant to that certain Loan
and Security Agreement, dated of even date herewith, as amended and/or restated
from time to time (the “Loan Agreement”).

Execute Loan Documents. Execute any Loan Documents (as defined in the Loan
Agreement) Bank reasonably requires.

Grant Security. Grant Bank a security interest in any of Borrower’s personal
property assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Apply for Letters of Credit. Apply for letters of credit from Bank.

Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Issue Warrants. Issue warrants for Borrower’s capital stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.     The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

 

 

By:                                                              

Name:  Rita O’Connor
Title:    Secretary

 

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

 

I, the Chief Executive Officer of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

 

By:                                                             

Name:  Natasha Giordano

Title:    Chief Executive Officer

 

5

--------------------------------------------------------------------------------

 

 

EXHIBIT D

BORROWING RESOLUTIONS

 

[image1.jpg]

 

CORPORATE BORROWING certificatE

 

BORROWER:     PLX OPCO INC.

 

DATE: August 9, 2017

BANK:                  Silicon Valley Bank

 

 

I hereby certify on behalf of Borrower as follows, as of the date set forth
above:

 

1.     I am the Secretary of Borrower. My title is as set forth below.

 

2.     Borrower’s exact legal name is set forth above. Borrower is a corporation
existing under the laws of the State of Delaware.

 

3.     Attached hereto are true, correct and complete copies of Borrower’s
Certificate of Incorporation (including amendments), as filed with the Secretary
of State of the state in which Borrower is incorporated as set forth above. Such
Certificate of Incorporation have not been amended, annulled, rescinded, revoked
or supplemented, and remain in full force and effect as of the date hereof.

 

4.     The following resolutions were duly and validly adopted by Borrower’s
Board of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action). Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Silicon Valley
Bank (“Bank”) may rely on them until Bank receives written notice of revocation
from Borrower.

 

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

Title

Signature

Authorized

to Add or

Remove

Signatories

       

Natasha Giordano

Chief Executive Officer and President 

 

☒

       

Rita O’Connor

Chief Financial Officer, Treasurer and Secretary

 

☒

 

6

--------------------------------------------------------------------------------

 

 

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

 

Resolved Further, that such individuals may, on behalf of Borrower:

 

Borrow Money. Borrow money from Bank, including pursuant to that certain Loan
and Security Agreement, dated of even date herewith, as amended and/or restated
from time to time (the “Loan Agreement”).

Execute Loan Documents. Execute any Loan Documents (as defined in the Loan
Agreement) Bank reasonably requires.

Grant Security. Grant Bank a security interest in any of Borrower’s personal
property assets.

Negotiate Items. Negotiate or discount all drafts, trade acceptances, promissory
notes, or other indebtedness in which Borrower has an interest and receive cash
or otherwise use the proceeds.

Apply for Letters of Credit. Apply for letters of credit from Bank.

Enter Derivative Transactions. Execute spot or forward foreign exchange
contracts, interest rate swap agreements, or other derivative transactions.

Issue Warrants. Issue warrants for Borrower’s capital stock.

Further Acts. Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effect these resolutions.

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

 

5.     The persons listed above are Borrower's officers or employees with their
titles and signatures shown next to their names.

 

 

By:                                                                  

Name:  Rita O’Connor
Title:    Secretary

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

 

 

I, the __________________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.

 

 

By:                                                                  

Name:                                                             
Title:                                                               

 

7

--------------------------------------------------------------------------------

 

 

 

[image1.jpg]

MARKETING CONSENT FORM

 

 

Marketing Consent Form

 

SVB Financial Group is proud of our business relationships and occasionally
likes to promote these relationships. We would like to use your company’s
information and logo for promotional and marketing purposes in SVB Financial
Group member businesses (collectively “SVB”) materials. While we would
appreciate your consent to all of the uses listed below, please review and
select all of the uses that you consent to below.

 

Approved Use(s)

 

Indicate your selection(s) by checking the boxes below

 

☐

Marketing: You consent to SVB’s use of Company’s name, logo and images provided
to us in written and oral presentations, advertising, marketing and PR
materials, professional lists and websites.

 

☐

Deal Terms: You consent to SVB’s inclusion of the size and type of any loan or
credit facility alongside your company’s name in any oral presentations,
advertising, marketing and PR materials, customer lists, and websites.

 

☐

Reference: You consent to SVB’s use of Company and representatives’ names as a
reference for SVB.

 

☐

Testimonial: You consent to SVB’s use of Company and representatives’ names and
quotations in written and oral presentations, marketing and PR materials, and
websites. Our practice is to send you a draft of any quotation concerning
Company prior to publishing.

 

☐

News release: You consent to SVB’s use of Company’s name, trademarks, service
marks, quotations and images provided to us in the SVB’s news releases
concerning Company. Our practice is to send you a draft of any news release
concerning Company prior to publishing.

 

Logos

 

In order to maintain the integrity of your logos, please provide them in:

‣ Full color and black and white versions, with or without taglines

‣ At least 300 dpi in PNG, EPS, TIF, or JPG formats (please do not send PDF or
website logos).

 

Names

 

Please make sure to print the Company name, and any individual names and titles
as you would like them displayed in materials or lists.

 

 

Company name

 

Additional names

 

 

You grant to SVB a limited license to use the information for the limited
purposes above, which you can revoke upon written notice to SVB. The signer
below acknowledges that he or she has authority to bind the Company to this
consent. SVB will not be responsible for versions that were printed prior to
receiving notice revoking any such consent. Company is solely responsible for
defense and maintenance of its intellectual property.

 

Please contact your Relationship Advisor or SVB representative if you have any
questions.

 

Accepted or Agreed on Behalf Of Company or Yourself

 

Name

   

Title

           

Signature

   

Today’s date

           

Address

     

Phone number

   

Email

 

 

Return this completed form and any attachments to your Relationship Advisor or
SVB via email at logo@svb.com.

 

©2014 SVB Financial Group. All rights reserved. Silicon Valley Bank is a member
of FDIC and Federal Reserve System. SVB>, SVB>Find a way, SVB Financial Group,
and Silicon Valley Bank are registered trademarks. B_SAM-14-13427 rev. 06-25-14.